Citation Nr: 1330101	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for headaches (claimed also as migraines).

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for right knee disability, to include as secondary to service-connected lumbosacral strain.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for left knee disability, to include as secondary to right knee disability and/or service-connected lumbosacral strain.

4.  Entitlement to service connection for degenerative disc disease, to include as secondary to service-connected lumbosacral strain.

5.  Entitlement to service connection for left leg sciatica secondary to degenerative disc disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the bilateral knee claim has been bifurcated and recharacterized to reflect the theory of secondary service connection with respect to both knees.
 
In April 2013, the Board remanded the case so that a hearing could be scheduled.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The underlying questions of service connection for headaches and right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for headaches was denied on September 17, 1969, and the Veteran did not appeal that decision.

2.  Evidence received since the last final September 1969 decision is new, relates to an unestablished fact necessary to the issue of service connection for headaches, and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran's claim for service connection for right and left knee disability was denied on October 14, 1971, and the Veteran did not appeal that decision.

4.  Evidence received since the last final October 1971 decision is new, relates to an unestablished fact necessary to the issue of service connection for right and left knee disabilities, and raises a reasonable possibility of substantiating those underlying claims.


CONCLUSIONS OF LAW

1.  The RO's September 1969 denial of service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012). 

2.  Evidence received since the last final September 1969 decision is new and material, and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012).

3.  The RO's October 1971 denial of service connection for right and left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012). 

4.  Evidence received since the last final October 1971 decision is new and material, and the claims for service connection for right and left knee disabilities are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for headaches and right and left knee disabilities, no further discussion of VCAA requirements is required with respect to these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Headaches

In April 1969, the Veteran filed a claim for service connection for headaches.  In a September 1969 rating decision, the RO denied service connection, finding that there was no evidence of residual headaches.  The Veteran did not file a notice of disagreement (NOD), and the September 1969 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

The Veteran subsequently attempted to reopen the claim in June 2007.  

Evidence received since the September 1969 decision consists of VA treatment records and statements from the Veteran, to include his June 2013 Travel Board hearing testimony.

VA treatment records dated from May 2008 to May 2009 reflect treatment for migraine headaches.  The evidence is new, as it was not considered by the RO in September 1969.  The evidence is also material because it is supporting evidence of a nexus between a current disability and military service.   In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for headaches is warranted.

Knees

In July 1971, the Veteran filed a claim for service connection for right and left knee disability.  In an unappealed October 1971 rating decision, the RO denied service connection, finding that there was no evidence of left knee disability and no evidence that the Veteran's right knee disability was related to service.  The Veteran did not file an NOD, and the October 1971 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

The Veteran attempted to reopen the claim in April 1977 by submitting correspondence indicating that his knee disabilities had worsened.  However, no new and material evidence was received until the Veteran filed the instant claim to reopen in June 2007.  See 38 C.F.R. § 3.156.

Evidence received since the October 1971 decision consists of VA treatment records and statements from the Veteran, to include his June 2013 Travel Board hearing testimony.

June 2009 VA treatment records establish that the Veteran has a current left knee disability.  VA treatment records do not contain evidence of a current right knee disability, however, the Veteran testified that he has suffered from right knee problems since discharge.  See Hearing Transcript at 10.  This evidence is new, as it was not considered by the RO in October 1971.  This evidence is also material because it is supporting evidence of a nexus between a current disability and military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claims for service connection for right and left knee disabilities is warranted.


ORDER

New and material evidence has been received to reopen a claim for service connection for headaches; to this limited extent, the appeal of this issue is granted.

New and material evidence has been received to reopen a claim for service connection for right knee disability; to this limited extent, the appeal of this issue is granted.

New and material evidence has been received to reopen a claim for service connection for left knee disability, to include as secondary to a right knee disability; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims. 

Headaches

The Veteran contends that he first experienced headaches during service, and that he has experienced chronic headaches ever since.

STRs show that, in October 1967, the Veteran reported a six-month history of headaches.  The headaches were worse when he was nervous.  He denied any recent head injury.  Skull X-rays were ordered, however, those reports are not in the STRs. In January 1968, the Veteran was diagnosed with migraines.  He was treated for headaches again in May 1968, at which time the clinician prescribed Darvon.

A September 1966 examination report and an April 1969 separation report contain normal clinical evaluations of the head and neurological system.  The Veteran reported "frequent or severe headache" on the accompanying medical history reports.

A post-service July 1969 VA examination report shows that the Veteran had not had "any bad headaches for several months" and only had "a slight headache now and then."

VA treatment records dated from May 2008 to May 2009 contain a diagnosis of migraines.

During his June 2013 hearing, the Veteran stated that he has suffered from headaches ever since service.  He reportedly sought treatment from various doctors throughout the years.  He further stated that the VA doctor who diagnosed migraines said that his headaches were "probably[] migraines all along."  See Hearing Transcript at 5.

As the evidence of record shows in-service treatment for headaches, to include migraines; assertions of continuity since service; and post-service migraine diagnoses, remand is required for a medical opinion regarding any nexus to service. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, there appear to be additional relevant treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran contends that he was treated for headaches at Suburban Hospital between 1970 and 1980, to include sinus surgery.  See December 2007 VA Form 21-4142.  He also contends that he has received treatment over the years from Huron Road Hospital, Mount Sinai Hospital, Dr. L.C., Dr. L.B., Cleveland University Hospital, and St. Vincent Charity Hospital.  See February 2009 NOD; March 2010 VA Form 9.  Attempts to obtain these records must be made. 

Knees

The Veteran contends that he injured both knees during service.  In the alternative, he maintains that his left knee disability is related to his right knee disability.  See Hearing Transcript at 10-11.

STRs reflect that the Veteran complained of right knee pain in December 1967.  A gelocast was applied.  A March 1967 record indicates that the Veteran had strained his knee in December 1967, and that he denied a history of trauma.  There was full range of motion and no swelling; an ace bandage was applied.  He was treated for right knee pain again in August 1967 and diagnosed with right knee sprain.

The April 1966 entrance examination, the September 1966 examination, and the April 1969 separation examination all note the presence of a right knee scar.  The Veteran reported a "trick or locked knee" upon separation in April 1969.  The clinician made the following notation:  "left knee swelling occasionally with pain - asymptomatic now." 

A post-service September 1971 VA examination report shows that the Veteran gave a history of bilateral knee pain and a torn right knee ligament during service.  At the time, he complained of aching and weak knees, as well as a "slipping and painful crack" whenever he bent his right knee.  A physical examination revealed a normal left knee, mild right knee pain during range of motion testing, and a palpable click upon bending the right knee.  X-rays of the right knee showed no fracture, dislocation, or joint abnormality.  The examiner diagnosed meniscus disease of the right knee (internal derangement)."

VA treatment records show that the Veteran was treated for bilateral knee pain on two occasions in 1977, right greater than left.  It appears there were positive right knee findings upon examination.  X-rays were ordered, but those reports are not in the claims file.

In April 2009, the Veteran gave a history of left knee pain since 1966.  A June 2009 MRI of the left knee revealed no definite meniscal tear, and "abnormal signal superior patella which could be normal variant but recommend plain x-ray correlation."

During the June 2013 hearing, the Veteran stated that he injured both knees during service.  He testified that he has suffered from right knee problems since discharge (see Hearing Transcript at 10), and that his left knee has been affected by his right knee injury due to overcompensating.  The Veteran's representative also indicated that the Veteran's knee disabilities are secondary to his service-connected lumbosacral strain.

As the evidence of record shows in-service treatment for a right knee injury; complaints of left knee pain upon discharge; assertions of continuity since service; a post-service left knee diagnosis; and a contention of secondary service connection, remand is required for a medical opinion regarding any nexus to service or the Veteran's service-connected lumbosacral strain.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Degenerative Disc Disease/Left Leg Sciatica 

The Veteran contends that his current disc disease is directly related to service.  In the alternative, he maintains that this condition is secondary to his service-connected lumbosacral strain.  The Veteran also contends that his left leg sciatica is secondary to his currently diagnosed disc disease.  

STRs show that the Veteran's back pain appeared spontaneously and was likely due to poor posture.

A September 2007 VA spine examination report indicates that June 2007 X-rays showed no significant intervertebral disc space.

The first post-service evidence of degenerative disc disease is a May 2008 private X-ray finding of same.  At that time, the Veteran complained of back pain of five days' duration that radiated down his left leg. 

The Veteran underwent a VA spine examination in November 2008.  He complained of persistent worsening low back pain "over the years" since service.  The examiner reviewed the claims file and diagnosed (1) lumbar strain, lumbosacral strain; and (2) degenerative disc disease, lumbar spine with radiculopathy.  He opined that the degenerative disc disease "is not likely related" to the service-connected back strain, but rather was a natural occurring phenomenon.  He did not provide an opinion with respect to direct service connection.  

Also in November 2008, the Veteran submitted to a VA sensorimotor examination.  The Veteran reported that he hurt his back during service when he fell from a truck, and that he was hospitalized twice during service for his back.  He complained of pain and weakness in his left leg.  Straight leg raising was positive bilaterally without evidence of sciatica.  There was no evidence of radiculopathy.  The examiner reviewed the claims file and diagnosed degenerative disc disease, mild, without radiculopathy; obesity; depression; narcotic dependence; and pain magnification, secondary to depression and narcotic dependence.  He opined that "it is less likely than not" that the Veteran's disc disease is caused by or the result of service.  Instead, he determined that the Veteran's disc disease is "consistent with his chronic overweight condition and smoking history" and that there was no lateralization to account for the radicular component to his pain.  The VA examiner concluded that of the three major risk factors for disc disease (lumbosacral strain, smoking, and obesity), the Veteran had two - smoking and obesity.  He concluded that there was no credible history of lumbosacral strain.  He also noted that there are several minor risk factors for disc disease, to include poor posture and sedentary lifestyle.

During the June 2013 hearing, the Veteran stated that one VA doctor told him the disc disease is due to his service-connected lumbosacral strain, while another told him that it is not.  He also stated that a VA doctor told him his left leg sciatica is due to his disc disease.

Because there is conflicting medical evidence regarding whether the Veteran currently has a diagnosis of lumbosacral strain, and whether his disc disease is secondary to this disability, a new VA examination should be provided to address this issue.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303   (2007).

In addition, there appear to be additional relevant treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 2008, the Veteran stated that he had received treatment for his back from the Cleveland VAMC "for several years."  See July 2008 Letter.  He also contends that he received treatment from the Wade Park Campus of the Cleveland VAMC in 1993.  A review of the claims file indicates that the Veteran had X-rays of the lumbar spine taken in 1992.  The claims file contains treatment records for this facility from 1970's and May 2008.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.
 
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice letter that includes the criteria necessary to support a claim for service connection on a secondary basis.

2. Obtain any treatment records from the VAMC in Cleveland, Ohio (to include the Wade Park Campus) from May 1977 to April 2008.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

3. After obtaining the appropriate release of information form, procure records from Suburban Hospital from 1970 and 1980, as well as Huron Road Hospital; Mount Sinai Hospital; Dr. L.C.; Dr. L.B.; Cleveland University Hospital; and St. Vincent Charity Hospital from 1969 to the present.  Associate any such available records with the claims file.  A copy of any negative response(s) should be included in the claims file.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any current headache disorder that he may have.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  All tests indicated are to be conducted at this time, and all findings should be reported in detail. 

A detailed history of headaches experienced during and after service should be obtained from the Veteran.  All pertinent pathology shown on current examination should be annotated in the evaluation report. 

For any chronic headache disorder diagnosed on examination, the examiner should determine whether it is at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to that service. 

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his current degenerative disc disease, as well as any current left leg sciatica that he may have.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail. 

A detailed history of low back and left leg symptoms experienced during and after service should be obtained from the Veteran.  All pertinent pathology shown on current examination should be annotated in the evaluation report.  The examiner should answer the following questions:

(a) Is it at least as likely as not, i.e, a 50 percent probability or greater, that the Veteran's current degenerative disc disease had its onset during active service or is otherwise etiologically related to that service period? 

(b) If the Veteran's current degenerative disc disease is not found to be directly related to service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated by the service-connected lumbosacral strain.  [If the Veteran is found to have disc disease that is aggravated by his service-connected lumbosacral strain, the examiner should specify the baseline of disc disease prior to aggravation and the permanent, measurable increase that is due to the service-connected lumbosacral strain.]  

(c) If the answer to either (a) or (b) is yes, is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left leg sciatica was caused or aggravated by the degenerative disc disease?  [If the Veteran is found to have left leg sciatica that is aggravated by his disc disease, the examiner should specify the baseline of the left leg sciatica prior to aggravation and the permanent, measurable increase that is due to the disc disease.]  

6. After the foregoing development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


